office_of_chief_counsel department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date number info release date conex-101421-06 cc ita b3 uil ----------------------------- -------------------- ---------------------------------- ------------- ------------------------- dear --------------------- i am responding to your letter dated -------------------------- to the taxpayer_advocate_service in --------------------- you wrote on behalf of your constitue nt ------------------------- --------- who is asking for assistance with reporting annuity checks he receives through the mail in general we consider an annuity_payment gross_income in the taxable_year in which it is received unless the taxpayer’s method_of_accounting requires that he or she account for the payment in a different period sec_451 of the internal_revenue_code the code most individual taxpayers use the cash_receipts_and_disbursements_method of accounting under this method_of_accounting taxpayers must generally include items of gross_income in the year they actually or constructively received them sec_1 and of the income_tax regulations the regulations a taxpayer constructively receives income when a payer makes it available so that the taxpayer can draw upon it at any time or so that the taxpayer could have drawn upon it during the taxable_year if he or she had given notice of intention to withdraw sec_1_451-2 of the regulations however income is not constructively received if the taxpayer’s control of its receipt is subject_to a substantial restriction or limitation id generally we consider checks income to a cash_method taxpayer in the year he or she receives them unless constructively received in an earlier year see 158_f2d_859 7th cir the fact that a check is issued in one year and received in another does not make the check taxable in the year issued see 196_f2d_127 5th cir checks sent through the mail are typically taken into income in the year the taxpayer actually receives them unless the amounts are made available to the taxpayer in the earlier year see 292_us_210 revrul_76_3 1976_1_cb_114 revrul_73_99 1973_1_cb_412 in other words unless the taxpayer had access to or control_over the check in the first year no constructive receipt of the check occurred in the first year and the taxpayer should recognize the income in the second year when he or she actually received the check however if a taxpayer has the option of receiving payments by direct deposit instead of by checks sent through the mail there may be constructive receipt of a payment on the earlier date that the direct deposit would have been made a taxpayer should report income in the correct taxable_year even if that conflicts with information on a form_1099 if a payer incorrectly reports a taxpayer’s annuity information on a form 1099-r the taxpayer may need to complete form_4852 substitute for form_w-2 wage and tax statement or form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc and attach it to the income_tax return i enclosed for your convenience a copy of form_4852 this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see revproc_2006_1 2006_1_irb_1 i hope this information is helpful if you need further assistance please contact me or -----------------at -------------------- enclosure sincerely christopher f kane branch chief branch income_tax accounting macro form rev department of the treasury - internal_revenue_service
